Citation Nr: 1711999	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  05-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016).

2. Entitlement to service connection for cervical spine spondylosis with left upper extremity radiculopathy, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

3. Entitlement to service connection for lumbosacral spine spondylosis with bilateral lower extremity radiculopathy, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

4. Entitlement to service connection for a bilateral elbow disability, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.
 
5. Entitlement to service connection for a bilateral wrist disability, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

6. Entitlement to service connection for bilateral knee disability, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317

7. Entitlement to service connection for a chronic fatigue syndrome, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

8. Entitlement to service connection for a chronic skin disorder claimed as a rash, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.
 
9. Entitlement to service connection for hematuria, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

10. Entitlement to service connection for hypertension, claimed as high blood pressure, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

11. Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension and as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-LeBlanc, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran had verified active service from September 1961 to August 1963, and from January 1991 to August 1991, including service in the Southwest Asia.  The Veteran had additional service with the Army Reserves, including periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the claims for service connection. 

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  The hearing was scheduled and subsequently held in November 2005.  The Veteran testified at that time, and the hearing transcript is of record.

The Board remanded the claims in February 2008, and again in September 2011, for further development.  As it pertains to the claims of service connection for a psychiatric disability, cervical spine disability, lumbar spine disability, bilateral elbow disability, bilateral wrist disability, bilateral knee disability, and chronic fatigue syndrome, the Board finds, for the reasons indicated below, that the RO substantially complied with the September 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The issues of entitlement to service connection for a skin disorder, hematuria, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An acquired psychiatric disability did not have its onset in service and is not otherwise related to active duty, to include service in Southwest Asia.

2. The evidence is at least evenly balanced as to whether the Veteran's cervical spine spondylosis with left upper extremity radiculopathy is due to in-service trauma. 

3.  The evidence is at least evenly balanced as to whether the Veteran's lumbosacral spine spondylosis with bilateral lower extremity radiculopathy is due to in-service trauma.

4.  Bilateral lateral epicondylitis did not have its onset in service and is not otherwise related to active duty, to include service in Southwest Asia.

5.  Bilateral wrist strain did not have its onset in service and is not otherwise related to active duty, to include service in Southwest Asia.

6.  Bilateral knee osteoarthritis did not have its onset in service, did not manifest within one year after separation from service, and is not otherwise related to active duty, to include service in Southwest Asia.

7. The Veteran has not been diagnosed with chronic fatigue syndrome, and symptoms have been attributed to known clinical diagnoses and in any event have not manifested to a compensable degree.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317.

4.  The criteria for service connection for a bilateral elbow disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

5.  The criteria for service connection for a bilateral wrist disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

6.  The criteria for service connection for bilateral knee osteoarthritis are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317.

7.  The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letters on March 23, 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; military personnel records; post-service reports of private and VA treatments, and VA examinations reports from April 1997, April 2004, October 2004, August 2008, and July 2012.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In September 2011, the Board remanded the claims to contact and obtain treatment records from the Veteran's private medical providers; contact the appropriate service department and/or Federal agency to verify the Veteran's dates of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) in the Army Reserves; obtain complete copies of the Veteran's military personnel records and STRs from his period of Army Reserve service; and schedule the Veteran for new VA examinations to determine the etiology of his claims.  Pursuant to the Board's remand instructions, the Veteran submitted VA Forms 21-4142 for doctors J.R., M.I.G., L.D.G., R.M.R., and F.J.C.  The AOJ attempted to contact the doctors in December 2013, December 2014, December 2015, January 2015, April 2016, and May 2016; only Dr. F.J.C. provided medical treatment records.  In addition, the AOJ contacted the U.S. Army Human Resource Command and obtained the Veteran's chronological statement of retirement points.  Further, the Veteran was scheduled for VA examinations in July 2012, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).    

The Board notes that the Veteran's chronological statement of retirement points provided by the U.S. Army Human Resource Command does not provide the Board with the information requested in the September 2011 remand, specifically the Veteran's dates of active duty, ACDUTRA, and INACDUTRA in the Army Reserves.  However, the claims being granted are based on an in-service injury during regular active duty service, and the Board will resolve reasonable doubt in favor of the Veteran and assume the STRs correspond to periods of active duty, ACDUTRA, or INACDUTRA with regard to the remaining claims.  Further, the Board notes that the September 2011 remand found the August 2008 VA examinations to be inadequate because the Veteran's complete periods of active duty, ACDUTRA, and INACDUTRA with the Army Reserves had not yet been verified.  However, since the Board will give the Veteran the benefit of the doubt and assume that his in-service treatments, complaints, and diagnoses occurred during valid periods of service, the August 2008 VA examinations, to the extent they consider the whole of the Veteran's STRs, are adequate. 

In June 2016, the AOJ issued a supplemental statement of the case, continuing to deny the claims.

The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Service Connection

Service connection may be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if arthritis becomes manifest to a degree of 10 percent or more during the one-year period following a veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease.  See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

ACDUTRA is full-time duty for training purposes performed by the Reserves and members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2014).  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2016).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by the Reserves and members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2016). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 71382 (2016).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2016). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).
	
Because the Veteran served in the Southwest Asia Theater of Operations from February 1991 to August 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  It must now be determined whether the Veteran's claimed disabilities are associated with an undiagnosed illness or other qualifying chronic disability that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, claimed as depression, impaired memory, and fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

STRs document normal psychiatric clinical evaluations in September 1961, June 1975, February 1979, February 1983, June 1984, June 1986, August 1987, December 1987, and May 1996.  The psychiatric clinical evaluation in May 1991 was deferred.  In his July 1963 report of medical history, the Veteran checked that he had "frequent trouble sleeping," and a physician's note stated "only when working night duties."  The Veteran denied frequent or terrifying nightmares, depression or excessive worry, or loss of memory or amnesia.  Medical records in January 1991 indicate follow-up screening for evidence of drug/alcohol abuse or psychiatric problems; the Veteran denied any problems.  In his May 1991 report of medical history, the Veteran listed that he had frequent trouble sleeping, but denied any depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

An April 1997 VA examination report indicates that the Veteran never had any psychiatric treatment.  The Veteran reported that since his military service he had been suffering from diverticulitis and other medical conditions.  He complained of periods of mental confusion, forgetfulness, and poor concentration for the past two to three years.  He also stated that he had been getting depressed in the past year.  He reported restlessness, poor sleep, irritability, and bad temper.  He was diagnosed with dysthymia. 

November 2005 private treatment records from Dr. J.O.G. document that the Veteran had had war dreams since December 2003; he was diagnosed with major depressive disorder due to marriage problems.

An August 2008 VA examination report reflects depressed mood, compulsive behavior, trouble sleeping, and nightmares.  The examiner noted that the Veteran first started experiencing his psychiatric symptoms after he returned from the Persian Gulf, but that he did not report them until he retired in 2004.  She diagnosed the Veteran with depression and anxiety, and opined that the Veteran's psychiatric disorder was not caused by or a result of active military service or inactive duty for training.  She noted that there was no evidence of psychiatric complaints, findings, or treatments prior to service, during service, or within one year after discharge from service.  

A July 2012 VA examination report indicates a diagnosis of depressive disorder not otherwise specified (NOS).  The examiner reviewed the Veteran's STRs and prior VA examinations.  The Veteran reported that during his 1991 active duty service, there were several missile attacks near his camp, but that he was not injured.  The Veteran reported symptoms of increased anxiety, obsessive rituals, sadness with crying spells, and trouble sleeping.  The examiner also noted that the Veteran was diagnosed with major depressive disorder by his private psychiatrist Dr. J.O.G, with a stressor of marriage problems.  She opined that it was less likely than not that the Veteran's psychiatric disorder was related to or caused by service.  She noted that there was no evidence of psychiatric complaints, findings, or treatments prior to the military, and although there was evidence of psychiatric complaints of loss of memory on the May 1996 report of medical history, there were no other neuropsychiatric complaints reported and reports of medical examination were negative for neuropsychiatric findings.  Further, she observed that although the 1963 and 1991 report of medical history documented complaints of trouble sleeping, this was specific to only when the Veteran was working on night duty.  She also referred to the April 1997 VA examination report, which noted the lack of prior psychiatric intervention and established a diagnosis of dysthymia.  

Upon review of the evidence of record, the Board finds that entitlement to service connection for a psychiatric disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is not warranted. 

As a preliminary matter, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Although the Veteran has reported experiencing psychiatric symptoms since service, such symptoms have been attributed to known clinical diagnoses of major depressive disorder and dysthymia, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.  There is no evidence of additional symptoms that could be due to undiagnosed illness or other medically unexplained multi-symptom illness.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is not warranted. 

Nevertheless, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 38 U.S.C.A. § 1113 (b).

The evidence shows that the Veteran reported trouble sleeping in his July 1963 and May 1991 reports of medical history.  However, the July 1963 examining physician noted that the Veteran only had trouble sleeping when he was on the night shift.  There were no complaints, treatments, or diagnoses for psychiatric problems at any point during service, either during the Veteran's periods of active duty, ACDUTRA, or INACDUTRA.  While the April 1997 VA examiner diagnosed the Veteran with dysthymia, at the examination the Veteran reported that his psychiatric symptoms first started three to four years prior, or around 1993-1994, which would be two to three years after his Persian Gulf service.  In addition, the first record of psychiatric treatment was in November 2005, 14 years after separation, when the Veteran's private psychiatrist diagnosed him with major depressive disorder due to marriage problems.  Further, the August 2008 and February 2012 VA examiners both opined that the Veteran's psychiatric disorders were less likely than not due to or a result of service because there was no evidence of psychiatric complaints, findings, or treatments prior to service, or until several years after service.  As the VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

In addition, the Veteran is competent to report certain types of symptoms and injuries, which are capable of lay observation, such as depression, trouble sleeping, and nightmares.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that he had trouble sleeping during service, and that he has experienced nightmares, irritability, and depression since service.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements and the corroborating medical records.  While the Veteran is competent to report that he has experienced psychiatric symptoms since service, the question of whether these symptoms are indicative of a psychiatric disorder that is related to service is of the type that the courts have found to be beyond the competence of lay witnesses.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, the Veteran's own assertions as to nature and etiology of his current psychiatric disorders are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cervical and Lumbar Spine Disabilities

The Veteran contends that he has a cervical and lumbar disability due to service, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

STRs document normal spine and musculoskeletal clinical evaluations in September 1961, June 1975, February 1979, February 1983, June 1984, June 1986, August 1987, December 1987, May 1991, and May 1996.  Records in April 1987 reflect that the Veteran complained of muscle spasms in the neck.  He was assessed with myalgia pain and right shoulder pain secondary to muscle spasm.  In his May 1991 redeployment report of medical history, the Veteran checked that he had or was currently experiencing bone, joint, or other deformity; and recurrent back pain.  In his August 1994 Persian Gulf Registry Codesheet, he reported joint pain, amongst other things.  In his May 1996 report of medical history, the Veteran checked that he had or was currently experiencing arthritis, rheumatism, or bursitis; and bone, joint, or other deformity. 

An April 1997 VA examination report indicates that the Veteran started to experience pain in the upper back muscles seven months prior.  During physical examination, the examiner noted no swelling, deformities, instability, crepitus, or tenderness in any joints of the upper or lower extremities, or in the back area.  The Veteran had full range of motion in all joints in the upper and lower extremities and cervicolumbar spine.  He had no muscle atrophy, normal muscle strength in the upper and lower extremities, and no pathological reflex.  The examiner concluded that he had a negative musculoskeletal joint examination in all joints in upper and lower extremities and in all muscles of cervicolumbar spine.

An April 1998 private medical treatment record documents that the Veteran reported pain in his right elbow and forearm since painting his house in October 1997.  He also reported shoulder pain since several months before.  He was assessed, in pertinent part, with cervical myositis.  

August 1999 private treatment records reflect complaints of severe neck and back pain since several days.  The Veteran was assessed with acute severe cervical and thoracic myositis.  In February 2000, x-rays revealed narrowing of the C6-C7 and C7-T1 intervertebral spaces, and the impression was osteoarthritis of the cervical spine.  In March 2004, the Veteran reported persistent, progressive cervical pain radiating to both upper extremities for several years and low back pain radiating to both lower extremities for several years.  He was diagnosed with cervical and lumbar radiculopathy.

In October 2005, a magnetic resonance image (MRI) of the lumbar spine revealed herniated intervertebral disc, L2-L3, as well as degenerative arthritic changes and degenerative disc disease of the cervical spine.  That same month, the Veteran's private physician, Dr. L.F.C., stated that the Veteran had been under his care since April 2004 and was diagnosed with cervical and lumbar radiculopathy.  He reported that the Veteran had related "several incidents of trauma and accidents while active in Desert Storm in Iraq," and opined that there was "a very high probability to a certain medical certainty that his diagnoses [were] service connected to his Desert Storm service."

An August 2008 VA examination report reflects that the Veteran complained of chronic pain in his neck and lower back since the 1990s.  The Veteran reported that around 1990 he jumped from a truck and fell during a training exercise, injuring his back, but that he did not report the incident.  The examiner noted that the STRs indicated a complaint of neck and right shoulder pain prior to the Veteran's deployment to the Gulf War, and did not indicate any treatment for other joint pains during service.  He also noted that the Veteran was diagnosed with left C5-C6 cervical and bilateral L4 and L5 lumbar radiculopathy, confirmed by Electromyography/nerve conduction study, in January 2007.  The VA examiner opined that the Veteran's cervical and low back disorders were less likely than not related to or caused by service because, except for the one visit for neck and shoulder pain prior to his deployment to the Persian Gulf, the Veteran's STRs did not reflect any injuries, treatments, or complaints of pain to any joints or to the spine.

A June 2012 VA low back examination report indicates that the Veteran was diagnosed with lumbar spine degenerative disc disease in 2004.  The Veteran reported that he had had back pain for 10 to 15 years after experiencing a low back trauma in the military when he jumped out of a military truck.  The VA examiner opined that it was less likely than not that the Veteran's low back disability was related to active duty service or any exposure while in Southwest Asia because STRs were silent as to any medical evaluation, radiographic imaging, or low back complaint.  He found that the first evidence of any low back complaint was in 1998 when the Veteran, several years after active duty.  He concluded that lumbar degenerative disc disease was a disease with a clear etiology and diagnosis that was not associated with any exposure event while in Southwest Asia.  

A June 2012 VA cervical spine examination report reflects a diagnosis of cervical spine degenerative disc disease from 2008.  The Veteran reported that he first started having neck pain during active duty.  The examiner noted that the Veteran's STRs listed cervical myalgia pain in April 1987.  He opined that it was less likely than not that the Veteran's cervical spine disorder was due to or related to service because, although there was one single episode of neck pain in April 1987, there was no other complaint until several years after service.  As such, the examiner concluded that the Veteran's in-service neck pain was acute and transitory, and that the first evidence of cervical pain and treatment for the Veteran's current condition was in 1998.  He noted that degenerative disc disease was related to the normal aging process.  He also stated that cervical degenerative disc disease was a disease with a clear etiology and diagnosis that was not associated with any exposure event while in Southwest Asia.

Upon review of the record, the Board finds that the positive and negative evidence are approximately evenly balanced and that, resolving reasonable doubt in favor of the Veteran, service connection for a low back and cervical spine disability is warranted.

As an initial matter, the Board finds that the Veteran suffered a lower back and cervical spine injury during active duty service, specifically when he jumped out of a military truck in 1990-1991 during training.  Specifically, the Board notes that, prior to his deployment to Southwest Asia, the Veteran stated in his report of medical history that he had recurrent back pain.  The Board finds that the Veteran is competent to state that he has had neck and back pain since service, and finds that there is no evidence to doubt his credibility.  As such, he meets the in-service injury criteria for service connection.  In addition, the evidence reflects an October 2005 diagnosis of osteoarthritis of the cervical spine, degenerative disc disease of the cervical and lumbar spine, and herniated disc in the lumbar spine.  The Veteran therefore meets the current disability requirement for service connection.

The Board acknowledges the August 2008 and June 2012 VA examiners' opinions that the Veteran's low back and cervical spine disabilities were not related to or caused by his military service.  However, the evidence shows continuous lower back pain starting in May 1991, when the Veteran jumped out of a truck.  The Veteran reported recurrent back pain in his May 1991 report of medical history, and received continuous treatment for low back and cervical pain starting in April 1998.  More significantly, there is the Veteran's private doctor's positive nexus opinion, stating that there was "a very high probability to a certain medical certainty that his diagnoses [were] service connected to his Desert Storm service," specifically his jump from the truck.  While the August 2008 and February 2012 VA examiners provided a negative nexus opinion, the Board finds these opinions to be of equal probative weight as the positive nexus opinion.

Given the notations of in-service back symptoms and continuity of symptomatology, as well as the October 2005 positive nexus opinion from Dr. L.F.C., the evidence is approximately evenly balanced as to whether the Veteran's lumbar and cervical spine disabilities are related to active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for cervical spine spondylosis with left upper extremity radiculopathy and lumbosacral spine spondylosis with bilateral lower extremities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Elbow and Wrist Disability

The Veteran contends that he has a bilateral elbow and wrist disability due to service, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

STRs document normal musculoskeletal clinical evaluations in September 1961, June 1975, February 1979, February 1983, June 1984, June 1986, August 1987, December 1987, May 1991, and May 1996.  In his May 1991 redeployment report of medical history, the Veteran checked that he had or was currently experiencing bone, joint, or other deformity.  In his August 1994 Persian Gulf Registry Codesheet, he reported joint pain, amongst other things.  In his May 1996 report of medical history, the Veteran checked that he had or was currently experiencing arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  He repeatedly denied any painful or "trick" shoulder or elbow in all his reports of medical history.

An April 1997 VA examination report indicates that the Veteran started to experience pain in the right forearm seven months prior.  During physical examination, the examiner noted no swelling, deformities, instability, crepitus, or tenderness in any joints of the upper or lower extremities, or in the back area.  The Veteran had full range of motion in all joints in the upper and lower extremities.  He had no muscle atrophy, normal muscle strength in the upper and lower extremities, and no pathological reflex.  The examiner concluded that he had a negative musculoskeletal joint examination in all joints in upper and lower extremities.

An April 1998 private medical treatment record documents that the Veteran reported severe pain in his right elbow and forearm since painting his house in October 1997.  He was assessed, in pertinent part, with carpal tunnel syndrome and bilateral elbow lateral epicondylitis.  

An October 2004 VA examination report for chronic fatigue syndrome assessed the Veteran with possible carpal tunnel syndrome.

A January 2007 nerve conduction study revealed moderate carpal tunnel syndrome bilaterally, with the right side worse than the left, evidence of cubital tunnel syndrome bilaterally, and moderate ulnar sensory neuropathy.

An August 2008 VA examination report reflects that the Veteran had complained of chronic joint pain and muscle spasms in the elbows and wrists since the early 1990s.  He reported that he jumped from a truck and fell down during training, injuring his back; he denied any other history of acute trauma.  The examiner noted that STRs document a complaint for neck and right shoulder pain prior to the Veteran's deployment to the Gulf War, but no other treatment, complaints, or diagnoses of other joint pains during service.  On examination, there was tenderness to palpation of the bilateral wrists and bilateral elbows.  X-rays were negative for any abnormalities.  The examiner diagnosed the Veteran with bilateral lateral epicondylitis and bilateral wrist sprain.  He opined that it was less likely than not that the Veteran's joint conditions were related to service because, except for a cervical and right shoulder notation, the STRs did not indicate any injuries or complaints of pain to any joints.  

An August 2012 VA examination report for the elbows documents that there was no pathology found at the bilateral elbow joint.

An August 2012 VA examination report for the bilateral wrists document a diagnosis of right carpal tunnel syndrome since 2004.  The Veteran reported intermittent numbness in the right hand but denied any pain.  The VA examiner opined that the Veteran's current right carpal tunnel syndrome was less likely than not related to his military service because STRs did not reflect any complaints, treatments, or diagnoses of bilateral wrist disorders.  The examiner also noted that the first evidence of right carpal tunnel syndrome was several years after service.  He stated that carpal tunnel syndrome was a disease with a clear etiology that was not associated with any exposure event while the Veteran was deployed in Southwest Asia.

Upon review of the record, the Board finds that the evidence does not support service connection for a bilateral elbow disability or a bilateral wrist disability. 

As a preliminary matter, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness, a medically unexplained chronic multi-symptom illness.  The Veteran has been diagnosed with bilateral lateral epicondylitis and bilateral carpal tunnel syndrome.  Therefore, his bilateral elbow and wrist pain has been attributed to a known clinical diagnosis, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.  There is no evidence of additional symptoms that could be due to undiagnosed illness or other medically unexplained multi-symptom illness.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is not warranted. 

Nevertheless, the Veteran may still establish service connection on a direct basis.  See Combee, 34 F.3d at 1043-44; 38 U.S.C.A. § 1113 (b).

The Board finds that the Veteran does not meet the first prong of an in-service injury to warrant service connection.  The Veteran stated that his only trauma during service was when he jumped out of a military truck in 1990-1991 during training, at which time he injured his back.  The Veteran has never alleged that he injured his elbows or his wrists at that time, and he has denied any other trauma.  April 1998 private treatment records reveal that the Veteran first reported severe pain in his right elbow and forearm since painting his house in October 1997, at which time he was diagnosed with bilateral lateral epicondylitis and carpal tunnel syndrome.  Further, the Veteran denied any painful or "trick" elbow in all his report of medical history, and did not report any wrist problems, whereas he repeatedly alleged recurring back pain; joint, bone, or other deformities; and arthritis, rheumatism, or bursitis.  In addition, the Veteran was not diagnosed with bilateral carpal tunnel syndrome until January 2007, several years after separation, when he underwent a nerve conduction study.  As such, the Board finds that the Veteran did not experience bilateral elbow injuries during service, and therefore does not meet the in-service requirement for service connection.  

Moreover, while the August 2008 VA examiner diagnosed the Veteran with bilateral lateral epicondylitis and bilateral wrist sprain, he opined that the current disability was less likely than not related to service because the Veteran's STRs did not reflect any bilateral elbow complaints during service.  In addition, the April 1997 VA examiner noted no swelling, deformities, instability, crepitus, or tenderness in any joints of the upper or lower extremities, and concluded that he had a negative musculoskeletal joint examination in all joints in upper and lower extremities.  Likewise, the August 2012 VA examiner found that there was no bilateral elbow disability during examination.  While the August 2012 VA examiner diagnosed the Veteran with right carpal tunnel syndrome and opined that the disorder was less likely than not related to the Veteran's service because STRs did not reflect any complaints, treatments, or diagnoses of bilateral wrist disorders, and he was not diagnosed with carpal tunnel syndrome until several years after service.  

The Board finds compelling that, as discussed above, the only medical evidence of record providing opinions regarding any etiological relationship between the Veteran's current bilateral elbow and wrist disability and service-the VA examinations-are negative.  In reaching their findings, the VA examiners considered all of the evidence and explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  As such, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, the weight of the evidence reflects that the Veteran's bilateral elbow disability was not caused by or the result of his active service.

In addition, the Veteran is competent to report certain types of symptoms and injuries, which are capable of lay observation, such as pain.  Layno, 6 Vet. App. at 469.  Here, the Board finds that the Veteran is competent to report that he has experienced bilateral elbow pain since service.  While the Veteran is competent to report that he has experienced bilateral elbow pain since service, the question of whether these symptoms are related to service relates to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09; Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his current bilateral elbow and wrist disability are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral elbow and wrist disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




Bilateral Knee Disability

The Veteran contends that he has a bilateral knee disability due to service, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

STRs document normal musculoskeletal clinical evaluations in September 1961, June 1975, February 1979, February 1983, June 1984, June 1986, August 1987, December 1987, May 1991, and May 1996.  In his May 1991 redeployment report of medical history, the Veteran checked that he had or was currently experiencing bone, joint, or other deformity.  In his August 1994 Persian Gulf Registry Codesheet, he reported joint pain, amongst other things.  In his May 1996 report of medical history, the Veteran checked that he had or was currently experiencing arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  He repeatedly denied any painful or "trick" knees in all his reports of medical history.

January 1997 x-rays reveal mild narrowing of the medial tibiofemoral joint space with marginal osteophytes projecting from the posterior patella and tibial spines representing osteoarthritis, and a patellar spur projecting from the anterosuperior margin.  

An April 1997 VA examination report indicates that the Veteran started to experience pain in the right forearm seven months prior; the Veteran did not report any specific knee problems.  During physical examination, the examiner noted no swelling, deformities, instability, crepitus, or tenderness in any joints of the lower extremities.  The Veteran had full range of motion in all joints in the lower extremities.  He had no muscle atrophy, normal muscle strength in the lower extremities, and no pathological reflex.  The examiner concluded that he had a negative musculoskeletal joint examination in all joints in the lower extremities.

An August 2008 VA examination report reflects that the Veteran had complained of chronic joint pain and muscle spasms in the knees since the early 1990s.  He reported that he jumped from a truck and fell down during training, injuring his back; he denied any other history of acute trauma.  The examiner noted that STRs document a complaint for neck and right shoulder pain prior to the Veteran's deployment to the Gulf War, but no other treatment, complaints, or diagnoses of other joint pains during service.  On examination, there was tenderness to palpation of the bilateral knees.  X-rays were negative for any abnormalities.  The examiner diagnosed the Veteran with bilateral osteoarthritis of the knees and left tibial tuberosity large bone spur.  He opined that it was less likely than not that the Veteran's joint conditions were related to service because, except for a cervical and right shoulder notation, the STRs do not indicate any injuries or complaints of pain to any joints.  

A June 2012 VA examination report for the bilateral knees document a diagnosis of mild degenerative joint disease of the bilateral knees since 2008.  The Veteran reported that he had occasional pain in both knees, and that years ago he had constant bilateral knee joint pain that was no longer present.  The VA examiner opined that the Veteran's current bilateral knee disability was less likely than not related to his military service because STRs did not reflect any complaints, treatments, or diagnoses of bilateral knee disabilities.  The examiner further concluded that the current bilateral knee disability was most probably related to the normal progression of the aging process.  In addition, he stated that bilateral knee degenerative joint disease was a disease with a clear etiology that was not associated with any exposure event while the Veteran was deployed in Southwest Asia.

Upon review of the record, the Board finds that the evidence does not support service connection for a bilateral knee disability. 

As a preliminary matter, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness, a medically unexplained chronic multi-symptom illness.  The Veteran has been diagnosed with mild degenerative joint disease of the bilateral knees.  Therefore, his bilateral knee disability has been attributed to a known clinical diagnosis, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is not warranted. 

In addition, the Veteran was first diagnosed with bilateral knee osteoarthritis by x-rays in January 1997, about six years after he was discharged from active duty.  Moreover, there is no evidence that symptoms of arthritis first manifested within the one year presumptive period.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

Nevertheless, the Veteran may still establish service connection on a direct basis.  See Combee, 34 F.3d at 1043-44; 38 U.S.C.A. § 1113 (b).

The Board finds that the Veteran does not meet the first prong of an in-service injury to warrant service connection.  The Veteran stated that his only trauma during service was when he jumped out of a military truck in 1990-1991 during training, at which time he injured his back.  The Veteran has never alleged that he injured his knees at that time, and he has denied any other trauma.  Further, the Veteran denied any painful or "trick" knees in all his report of medical history, whereas he repeatedly alleged recurring back pain; joint, bone, or other deformities; and arthritis, rheumatism, or bursitis.  As such, the Board finds that the Veteran did not experience bilateral knee injuries during service, and therefore does not meet the in-service requirement for service connection.  

Further, while the August 2008 VA examiner diagnosed the Veteran with bilateral knee osteoarthritis, he opined that the current disability was less likely than not related to service because the Veteran's STRs did not reflect any bilateral knee complaints during service.  Likewise, the August 2012 VA examiner diagnosed the Veteran with mild osteoarthritis of the bilateral knees and opined that the disorder was less likely than not related to the Veteran's service because STRs did not reflect any complaints, treatments, or diagnoses of bilateral knee disorders.  Specifically, the examiner concluded that the disability was related to the aging process.  While a January 1997 x-ray revealed mild narrowing of the medial tibiofemoral joint space with marginal osteophytes projecting from the posterior patella and tibial spines representing osteoarthritis, the April 1997 VA examiner noted no swelling, deformities, instability, crepitus, or tenderness in any joints of the upper or lower extremities, and concluded that he had a negative musculoskeletal joint examination in all joints in upper and lower extremities and in all muscles of cervicolumbar spine.  Further, at the 1997 VA examination, the Veteran did not express any specific complaints of bilateral knee problems.

The Board finds compelling that, as discussed above, the only medical evidence of record providing opinions regarding any etiological relationship between the Veteran's current bilateral knee disability-the VA examinations-are negative.  In reaching their findings, the VA examiners considered all of the evidence and explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  As such, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, the weight of the evidence reflects that the Veteran's bilateral elbow disability was not caused by or the result of his active service.

In addition, the Veteran is competent to report certain types of symptoms and injuries, which are capable of lay observation, such as pain.  Layno, 6 Vet. App. at 465 (1994).  Here, the Board finds that the Veteran is competent to report that he has experienced bilateral knee pain since service.  While the Veteran is competent to report that he has experienced bilateral knee pain since service, the question of whether these symptoms are related to service relates to a medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr 21 Vet. App. at 308-09; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his current bilateral knee disability are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral knee disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Chronic Fatigue Syndrome

The Veteran contends that he has a chronic fatigue syndrome due to service, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

STRs document normal clinical evaluations in September 1961, June 1975, February 1979, February 1983, June 1984, June 1986, August 1987, December 1987, May 1991, and May 1996.  In his May 1991 redeployment report of medical history, the Veteran checked that he had or was currently experiencing bone, joint, or other deformity.  In a June 1991 health questionnaire for dental treatment, the Veteran denied any problems except hypertension and frequent headaches.  In his August 1994 Persian Gulf Registry Codesheet, he reported he experienced forgetfulness, joint pain, skin rashes, and hematuria.  In his May 1996 report of medical history, the Veteran checked that he had or was currently experiencing arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  

An April 2004 VA examination report documents that, since returning from the Persian Gulf, the Veteran's energy levels had progressively worsened starting from 1992-1993.  He reported that he had occasional fevers without flu-like symptoms and had a frequently irritated throat.  He stated that for the past three years he had experienced fluctuating energy levels that were less than 50 percent of what he previously functioned at prior to the Gulf War.  He contended that he continued to work, but that it had become difficult, and that he occasionally fell asleep at his desk.  He stated that his decreased energy levels were affecting his personal life, that he did not enjoy recreational activities like before, and that he was unable to do household chores due to the fatigue.  The examiner found that the Veteran met the requirements for chronic fatigue syndrome.

Nevertheless, in July 2004, a VA examiner stated that he could not provide an opinion addressing the etiology of the Veteran's chronic fatigue syndrome because the April 2004 VA examination was insufficient to render an adequate opinion.  The examiner deferred the diagnosis until the Veteran was re-evaluated.

An October 2004 VA examination report documents that the Veteran had no history of any systemic condition, but had reported multiple joint pain accompanied by generalized malaise and some weakness since 1992.  He denied any acute onset of his symptoms.  He stated that pain was the major debilitating factor, and denied having fevers, pharyngitis, or having palpable or tender nodes at his cervical or axillary areas.  He denied any reduction of activities of 50 percent or more of his usual capability, and denied an impairment of 50 percent of more of his activities during a period of six months.  He also denied having any periods requiring bedrest in the last year, or periods of weakness lasting 24 hours or more after exercising.  The Veteran also contended he had non-migratory joint paints.  The VA examiner noted that the Veteran had been diagnosed as having possible chronic fatigue syndrome in April 2004, but opined that he did not meet the requirements.  The Veteran was still independent in self-care activities and activities of daily living, although they were accomplished in a light duty fashion.  Further, the examiner noted that in general the Veteran did not look chronically ill, fatigued, or wasted.  After evaluating the record, the Veteran's medial history, and conducting a physical examination, the VA examiner opined that the Veteran did not meet the criteria for chronic fatigue syndrome, and that his symptoms were not caused by or a result of chronic fatigue syndrome.

An August 2008 VA examination report reflects that the Veteran complained of constant fatigue, which started not long after his active duty in the Persian Gulf.  He stated that he slept six to eight hours a night, that he woke up gasping for breath occasionally, and his wife reported excessive snoring.  The Veteran denied any known history of sleep apnea, anemia, or thyroid condition; any hair loss or brittle hair or nails; heat or cold intolerance; and stated that he had lost 20 pounds in the past year.  There was no history of fever, chills, malaise, or night sweats.  The examiner deferred a diagnosis because the Veteran failed to do the ordered sleep test.  He opined that the Veteran's claimed chronic fatigue syndrome was less likely than not related to his active service because, except for a cervical and right shoulder notation, the STRs do not indicate any symptoms of chronic fatigue syndrome.

A July 2012 VA examination report indicates that the Veteran reported that he did not experience any fatigue, and that he walked for two hours daily without any fatigue episodes.  The examiner found that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome. 

Upon review of the record, the Board finds that the evidence does not support service connection for chronic fatigue syndrome. 

As a preliminary matter, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness, a medically unexplained chronic multi-symptom illness.  The Veteran has not been diagnosed with chronic fatigue syndrome, and his numerous other joint pains have been attributed to known clinical diagnoses, including radiculopathy, spondylosis, osteoarthritis, carpal tunnel, and lateral epicondylitis.  Therefore, his claimed symptoms are not due to an undiagnosed illness or other medically unexplained multi-symptom illness.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is not warranted. 

Nevertheless, even assuming that the Veteran was properly diagnosed with chronic fatigue syndrome in April 2004, the Board notes that to be service-connected under 38 C.F.R. § 3.317, the Veteran's qualifying chronic disability must have become manifest either during active military service in the Southwest Asia theater, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(i).

Under 38 C.F.R. § 4.84b, Diagnostic Code (DC) 6354, chronic fatigue syndrome which waxes and wanes but results in periods of incapacitation of at least one but less than two weeks total duration per year, or, symptoms controlled by continuous medication, warrants a 10 percent disability rating.  A Note following DC 6354 states that for the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

In this instance, in April 2004, the Veteran stated that his energy levels were decreased to about 50 percent of what they used to be prior to his Persian Gulf deployment, but that he still went to work every day.  He did not relate any incapacitating episodes or indicate that he was taking continuous medication, nor did he contend that he had any periods that required bed rest or treatment by a physician.  Further, in October 2004, the Veteran specifically denied any incapacitating episodes or treatment by a physician; and in July 2012 the Veteran reported that he walked two hours per day without any symptoms of fatigue.  

In addition, the Veteran is competent to report certain types of symptoms and injuries, which are capable of lay observation, such as pain and fatigue.  Layno, 6 Vet. App. at 469.  Here, the Board finds that the Veteran is competent to report that he has experienced symptoms that correlate to chronic fatigue syndrome since service.  While the Veteran is competent to report that he has experienced pain and fatigue since service, the question of whether these symptoms are related to service relates to a medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the nature and etiology of his claimed chronic fatigue syndrome are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as a qualifying chronic disability under 38 U.S.C.A. §  1117 and 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for cervical spine spondylosis with left upper extremity radiculopathy is granted.

Entitlement to service connection for lumbosacral spine spondylosis with bilateral lower extremity radiculopathy is granted.

Entitlement to service connection for a bilateral elbow disability, to include as a qualifying chronic disability under 38 U.S.C.A. §  1117 and 38 C.F.R. § 3.317, is denied.
 
Entitlement to service connection for a bilateral wrist disability, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for bilateral knee disability, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is denied.
Entitlement to service connection for a chronic fatigue syndrome, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is denied. 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for a skin disorder, hematuria, hypertension, and erectile dysfunction. 

Skin Disorder

The Veteran contends that he has a skin disorder due to service, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

In his October 1993 report of medical examination, the examining physician noted that the Veteran had two keloids on his chest.  In his August 1994 Persian Gulf Registry Codesheet, the Veteran reported that he experienced skin rashes, amongst other things.  In October 1994, the Veteran was referred to a dermatologist to assess his complaints of "on-and-off skin rashes" and growing mole.  The dermatologist performed a skin biopsy of the right elbow, which resulted in a squamous papilloma, benign.  Private treatment records in January 1997 noted keloids on the sternum.

An April 1997 VA examination report documents that the Veteran had a history of occasional itchy skin with pruritic rash on his arms, as well as itching without rashes on other areas of the body.  On physical examination, the examiner noted eczematous scaly patches on the forehead, hyperpigmented macules on the forearms, verrucose plaque on the left arm, dry skin, and large hypertrophic nodules on the chest.  He diagnosed the Veteran with seborrheic dermatitis, solar lentigo, seborrheic keratosis, xerosis dermatochalasis, and keloids.

An August 2008 VA examination report reflected the Veteran's prior skin conditions, but noted that he did not have a current skin disorder.  The VA examiner opined that it was less likely than not that the Veteran's skin conditions were related to service because the STRs did not reveal any complaints, treatments, or diagnoses of a skin condition.  The examiner found that the skin condition was related to a clinical diagnosis made after service.

A July 2012 VA examination report documents that the Veteran did not have any skin condition at the time of the examination.

The Board finds that a new VA examination is necessary to properly address the etiology of the Veteran's skin condition.  Specifically, the Board finds that an opinion is needed to determine whether any of the Veteran's skin diagnoses (i.e. seborrheic dermatitis, solar lentigo, seborrheic keratosis, xerosis dermatochalasis, and keloids) are due to or related to his Persian Gulf service.  In addition, the Board notes that the August 2008 VA examiner stated that there was no evidence in the STRs of a skin condition; however, he did not address the October 1993 report of medical examination noting that the Veteran had two keloids on his chest.  See Barr, 21 Vet. App. at 303; Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  A remand is therefore warranted for a new VA examination.

Hematuria

The Veteran contends that he has hematuria due to service, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

A December 1992 private routine urinalysis revealed some blood in the urine, and the Veteran was assessed with microhematuria.  

In his August 1994 Persian Gulf Registry Codesheet, he reported he had hematuria, amongst other things.  That same month, the Veteran was referred to urology due to the prior assessment of microhematuria, with occasional dysuria and no hesitancy.  The specialist found that the Veteran did not have true microhematuria because his red cell blood count (RBC) was between one and five, and microhematuria required an RBC of five or more.  

Private treatment records in February 1996 document a diagnosis of transient hematuria, and continued to reflect a diagnosis of microhematuria in March 1996, May 1996, and June 1996.  In his May 1996 report of medical history, the Veteran checked that he had or was currently experiencing kidney stones or blood in his urine.

An April 1997 VA examination report indicates that the Veteran had been diagnosed with microhematuria by a private urologist, but that an abdominal sonogram and cystoscopy showed no positive findings.  The Veteran contended that his hematuria was due to his prior service to the Persian Gulf.  A urine analysis revealed RBC between five and ten, and the VA examiner diagnosed him with microhematuria. 

An August 2008 VA examination report reflects that the Veteran had been diagnosed with microhematuria in 1998, several years after his discharge from active duty in the Persian Gulf, and did not provide a nexus opinion.  Likewise, a July 2012 VA examination report indicates that urine tests revealed RBC between zero and two.  The VA examiner stated that there was no evidence of microhematuria or of a chronic renal condition on examination, and did not provide a nexus opinion. 

The Board finds that an addendum opinion is necessary to properly address the etiology of the Veteran's hematuria.  Specifically, the Board finds that an opinion is needed to determine whether the Veteran's diagnosed microhematuria is due to or related to his Persian Gulf service.  See Barr, 21 Vet. App. at 303; Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  A remand is therefore warranted for an addendum opinion.

Hypertension and Erectile Dysfunction

The Veteran contends that he has hypertension due to or aggravated by service, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

In its September 2011 remand, the Board instructed the VA examiner to:

Indicate when the Veteran's currently diagnosed hypertension was first manifested (i.e., prior to service, in service, or after discharge from service).  In reaching this conclusion, the examiner is asked to comment on the significance, if any, of the June 1986 and May 1991 STRs which reflected treatment for hypertension or use of anti-hypertensive medications.  If the examiner determines that the Veteran's hypertension clearly and unmistakably (i.e., undebatably) existed prior to service, the examiner is asked to express an opinion as to whether there was a permanent increase in the severity of the underlying pathology associated with the Veteran's hypertension which occurred during service, to include as a result of his service in Southwest Asia.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is clearly and unmistakably (i.e., undebatably) due to the natural progress of the disease.  If the examiner determines that the Veteran's hypertension did not increase in severity during service, the examiner should indicate as such.  Note: for VA purposes, temporary or intermittent flare-ups during service are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. 

If the examiner determines that the Veteran's hypertension did not clearly and unmistakably (i.e., undebatably) exist prior to service, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed hypertension is related to his period of active service and/or active duty for training, to include his service in Southwest Asia.  The examiner must provide a complete rationale for any stated opinion.

However, the July 2012 VA examiner only stated that "Patient arterial hypertension did not occur while on service neither aggravated while deployed to Persian Gulf."

The Board finds that the VA examiner's opinion failed to address any of the Board's questions.  The examiner did not indicate when the Veteran's currently diagnosed hypertension was first manifested; did not comment on the significance, if any, of the June 1986 and May 1991 STRs which reflected treatment for hypertension or use of anti-hypertensive medications; did not determine whether the Veteran's hypertension clearly and unmistakably existed prior to service; if so, whether there was a permanent increase that was clearly and unmistakably due to the natural progress of the disease; and if not, whether it was at least as likely as not that the Veteran's currently diagnosed hypertension was related to his period of active service and/or active duty for training, to include his service in Southwest Asia.  As such, the Board finds that a remand is necessary to obtain an addendum opinion that thoroughly addresses the Board's remand directives and provides a complete rationale for any findings.  See Barr, 21 Vet. App. at 303; Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).. 

The Veteran also contends that he has an erectile dysfunction secondary to his hypertension or as due to his service in Southwest Asia.  As such, adjudication of the claim for entitlement to hypertension may impact the adjudication for an erectile dysfunction.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for an erectile dysfunction must be deferred.

As this claim is being remanded, all outstanding VA treatment records dated since the last adjudication should be obtained and associated with the claims file.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence since the last adjudication.  All records and responses received should be associated with the claims file.

2.  Schedule the Veteran for a new VA skin examination with an appropriate physician to address the nature and etiology of his claimed chronic skin disorders, and their relationship to service, if any.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the claims file for the examiner's review.

The examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent or greater possibility) that any identified chronic skin disorder, including but not limited to seborrheic dermatitis, seborrheic keratosis, lentigo keloid, and a "skin condition" manifested by an "intermittent pruritic rash" of the forehead and the arms, is related to his period of active service and/or active duty for training, to include his service in Southwest Asia. 

If a skin disorder is not diagnosed or otherwise identified, the examiner should specifically state whether the Veteran's skin complaints are manifestations of an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness. 

The examiner is asked to provide an opinion as to the etiology of the Veteran's skin disorder(s) regardless of whether or not the Veteran has a visible skin condition at the time of the examination.  The examiner must take into consideration the Veteran's statements and past medical history.

The examiner must provide a complete rationale for any stated opinion.

3.  Refer the Veteran's hematuria claim to the July 2012 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the claims file for the examiner's review.

In providing this opinion, the examiner is asked to assume that the Veteran has a diagnosis of hematuria.  The examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that any identified genitourinary disorder manifested by hematuria is related to his period of active service and/or active duty for training, to include his service in Southwest Asia, or manifestations of an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness. 

The examiner must provide a complete rationale for any stated opinion.

4.  Refer the Veteran's hypertension claim to the July 2012 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the claims file for the examiner's review.

After reviewing the record, the July 2012 VA examiner should explain the rationale for his conclusions.  

In particular, the examiner is asked to indicate:

a) When the Veteran's currently diagnosed hypertension was first manifested (i.e., prior to service, in service, or after discharge from service).  In reaching this conclusion, the examiner is asked to comment on the significance, if any, of the June 1986 and May 1991 STRs which reflected treatment for hypertension or use of anti-hypertensive medications. 

b) If the examiner determines that the Veteran's hypertension existed prior to service, the examiner is asked to express an opinion as to whether or not the hypertension was aggravated by service.  With regard to each conclusion, the examiner should indicate the degree of certainty of the conclusion, i.e., whether it is clear and unmistakable (i.e., undebatable).
  
The examiner must provide a complete rationale for any stated opinion.

5.  Refer the Veteran's erectile dysfunction claim to the July 2012 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the claims file for the examiner's review.

After reviewing the record, the July 2012 VA examiner should explain the rationale for his conclusions.  

In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's erectile dysfunction is either (a) caused or (b) aggravated by diagnosed hypertension, or to his period of active service and/or active duty for training, to include his service in Southwest Asia.  

The examiner must provide a complete rationale for any stated opinion.

6.  Finally, after completing the above, and any other development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


